ORDER
This ease came before the court for oral argument on December 8, 1993, on the appeal of Patrick J. Casey, III, Thomas Danu-sis, and Gem Plumbing & Heating Co., Inc. (plaintiffs) from a Superior Court order denying their request for a default judgment and vacating an order which had entered judgment in favor of the plaintiffs.
It is'the general rule in this jurisdiction that appeals from interlocutory orders will not be permitted except for clearly-defined exceptions. G.L.1956 (1985 Reenactment) § 9-24-7. DeMaria v. Sabetta, 121 R.I. 648, 402 A.2d 738 (1979).
The exceptions provided in the statute do not apply in the instant case.
Therefore, we affirm the decisions of the trial judge, and deny and dismiss the appeal.